DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3 ad 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the main flow path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the main flow path" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected for depending from claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-19, 21-23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkison et al. (3,827,636).
Regarding claim 1, Parkison et al. shows  a sanitary insert part (fig 10), comprising:  an inlet side (top);  an outlet side (bottom);a securing means (5) formed between the inlet side and the outlet side, the securing means  is configured  to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25, 2)  formed between the securing means  and the inlet side (fig 10), creating an at least partial seal (with the seal element forming a radial seal (fig 9); and  a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side and includes at least one discharge opening (9) connecting  an outer side of the sanitary insert part  to an aeration chamber (10) in the 
Regarding claim 2,  a main flow path is formed between the inlet side  and the outlet side, and the jet aeration device  forms  a flow barrier (3, 4) in the main flow path (fig 10).  
Regarding claim 3,  the  discharge opening is located in a flow direction behind the flow barrier  in the main flow path (fig 10).  
Regarding claim 4,  at least one of the  securing means  or the discharge opening are  part of a base structure (fig 10).  
Regarding claim 5, the seal element (25, 2) that is part of a  base structure (fig 10) and has an annular, circumferential form.  
Regarding claim 7,  the  jet aeration device forms at least a part of a base structure (fig 10) 
Regarding claim 8,  the  base structure  is formed as a single unit or as multiple  5991770-1Applicant: Neoperl GmbHApplication No.: Not Yet Known components (1, 2, 3,4, 30).  
Regarding claim 9,  the base structure is comprised of  plastic (col 7, line 17).
Regarding claim 11, the  at least one discharge opening is  located  at a distance from the securing means (fig 10).  
Regarding claim 12, further comprising  a collection chamber (between 30 and 1) formed between the securing means  and the outlet side (fig 10), through which excess water escaping through a-4- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Knownleachate path (fluid will leak between the threads)  between the securing means  and the counter securing means is collected.

Regarding claim 14, the  securing means  comprises  a thread connection, and the counter securing means is adapted to be a counter thread connection that is adapted to allow  the insert part to be attached to a water outlet  on a sanitary fitting (fig 10).  
Regarding claim 15 a tool attachment (indents on the outer surface of 1) formed in the outlet side that is adapted to assist  in at least one of an attachment  or detachment process.  

Regarding claim 17,  a flow resistance between the discharge opening and the outlet side is lower than the flower resistance in  a leachate path (between the threads on 24 and the threads on 1) that  extends from the securing means  to the counter securing means.  
Regarding claim 18, in its use, the device of Parkison et al. will perform the method of minimizing a loss of water between the sanitary insert part  and  a water outlet  receiving the sanitary insert part, the method comprising: providing the sanitary installation part according to claim 1:  in which the discharge opening  is located in a leachate path (27,26) of excess water, before  the securing means (5) of the sanitary insert part  and after the seal element (25) of the sanitary insert part  in the direction of the flow of water; and drawing the excess water into the aeration chamber for discharge with the flow of water (col 6, lines 15-25).  
Regarding claim 19,  the seal element  reduces pressure in the leachate path, to ensure a flow resistance produced by the seal element  is greater than a flow resistance in  a section of the main flow path -6- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Known running parallel to the seal element within the sanitary insert part (Parkison et al. will inherently perform this function).  
Regarding claim 21,  further comprising an overflow opening (between 30 and 1) within the collection chamber  that leads into the aeration access point (fig 10).

Regarding claim 23, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (21) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the securing means are part of a 
Regarding claim 25, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the discharge opening is located in a leachate path  of excess water (fig 9, excess water can flow through 9 and 11 as well as 26 and 27).  
Regarding claim 26, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at 
Regarding claim 27, Parkion et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and an overflow opening  ( the opening at the bottom of the chamber between 30 and 1) within the collection chamber (between 30 and 1) that leads into the aeration access point (11).

Claim(s) 1, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (10,500,597).

Regarding claim 22, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4), and wherein the seal element forms a seal that is located on or outside of a radius, which is defined by aeration windows (12) formed by 
Regarding claim 23, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4), and wherein the securing means are part of a base structure (140, 600 and 130) comprising an upper part (140, 600) and a lower part (130), and the seal element (600) is provided on the upper part and the securing means  is provided on the lower part  such that the upper part  is separable from the lower part at a location of the at least one discharge opening (141).  
Regarding claim 24, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet 
Regarding claim 26, Wu et al. shows A sanitary insert part (fig 4), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 700) on a water outlet (700) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (fig 4), creating an at least partial seal with the seal element forming a radial seal (against element 143); a jet aeration device (130) which has an aeration access point (160) that is open towards the outlet side (fig 4) and includes at least one discharge opening (141) connecting an outer side of the sanitary insert part to an aeration chamber (110) in the jet aeration device and being formed between the seal element and the securing means (fig 4) and wherein a leachate path (between the threads of 150 and 700) extends from the securing means  to the counter securing means, and the seal element (600) reduces pressure in the leachate path  to ensure a flow resistance produced by the seal element  is greater than a flow resistance in a section of the main flow path running parallel to the seal element within the sanitary insert part (this is true since all fluid flows through the main flow path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (3,827,636) in view of Stein et al. (8,342,431)
Regarding claim 10, as best as understood, Parkison et al. shows all aspects of the applicant’s invention as in claim 1, including that the base structure comprises an upper part (2) and a lower part (1), and a  seal element (25) is provided on the upper part  of the base structure  and the securing means  is provided on the lower part  of the 
However, Stein et al. teaches a similar device that includes a snap fit connection (31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a snap fitting to secure elements 1 and 2 together in order to make them easily separable.
Regarding claim 20, at least a portion of the upper part (25) has a greater elastic deformability than at least a portion of the lower part.  


Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s remarks concerning claim 1, the examiner has changed the rejection to have the seal element include elements 2 and 25. At least a portion of elements 2 and 25 form a radial seal.
Regarding claim 12, the examiner notes that the space between 30 and 1 is being considered chamber because the claim does not require the chamber to collect water for an extended amount of time, the space between 30 and 1 is capable of collecting water while water is inside the space.
Regarding claim 13, the applicant argues that Parkison does not teach a lip seal. The examiner notes that element 32 is being considered  a lip seal because it at least 
Regarding claim 17, the claim requires a leachate path, but does not say what fluid if any has to flow through the leachate path or what the leachate path is connected to. The leachate path between the threads of Parkinson clearly has a flow resistance greater than the flow resistance of the water path.
Regarding claim 18, in the device of Parkison, any fluid that leaks past the seal (25, 2) will flow through the leachate path of 26 and 27 and be drawn into the aeration chamber 10 as shown in figure 9.
Regarding claim 19, seal 2, 25, seals off the leachate path 26 and 37 so it inherently creates a higher resistance than the main flow path.
Regarding claim 21, figures 9 and 10 clearly show an annual opening at the bottom of the space between 30 and 1 that leads or opens up to the aeration access point 11. The opening id being considered an overflow opening for the entire sanitary fitting, not just the collection chamber. Any overflow fluid that is in the space between 30 and 1 exits through the opening at the bottom of the space. Nowhere does the claim state that the opening must not be at the bottom the chamber.
Regarding claim 22, if the seal is being considered element 2 and 25, the seal creates a seal between FT and 2 or 1 and 1 that is located outside or on a radius defined by the aeration windows. See figure 9.

Regarding claim 24, see the new grounds of rejection above.
Regarding claims 25-27, the applicant has not provided any specific arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/9/21